EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 No. 333-147540, No. 333-165888, No. 333-167624, and No. 333-210987 and on Form S-3 No. 333-206232 of MSCI Inc. of our report dated February 24, 2017, relating to the consolidated financial statements and the effectiveness of internal control over financial reporting, which appears in this Form 10-K. /s/ PricewaterhouseCoopers, LLP New York, New York
